United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1879
Issued: February 10, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 14, 2015 appellant filed a timely appeal from an April 21, 2015 merit
decision and a July 1, 2015 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish
consequential T8-9, T9-10, and T10-11 disc herniations in the performance of duty; (2) whether
an OWCP hearing representative properly denied appellant’s request for a subpoena; and
(3) whether OWCP properly denied reconsideration of the merits of appellant’s claim pursuant to
5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This matter has been previously before the Board. The facts and circumstances of the
case as set forth in the Board’s prior decisions are incorporated herein by reference. The relevant
facts are set forth below.
OWCP accepted that on or before March 28, 2005 appellant, then a 48-year-old mail
processing clerk, sustained a herniated C5-6 disc, lumbar strain, and a right rotator cuff tear due
to repetitive lifting and bending while handling mail. It later expanded the claim to include a
bilateral hip strain/sprain and an aggravation of osteoarthritis of both hips.2 Appellant stopped
work in May 2005 and did not return.
Appellant submitted medical reports dated from April 14, 2005 through July 14, 2008
from Dr. Samuel J. Chmell, an attending Board-certified orthopedic surgeon. Dr. Chmell
diagnosed lumbar disc derangement, lumbar degenerative disc disease, a bilateral traumatic hip
strain, right-sided lumbar radiculopathy and sciatica, and a herniated lumbar disc.
On June 20, 2008 appellant claimed a schedule award. Dr. Chmell provided a
November 19, 2009 report finding 57 percent impairment of each leg due to restricted motion
and weakness, according to the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (hereinafter, A.M.A., Guides) then in effect. An OWCP
medical adviser reviewed Dr. Chmell’s report and found 10 percent impairment of each lower
extremity due to limited hip motion. By decision dated February 3, 2009, OWCP issued
appellant a schedule award for 10 percent permanent impairment of each lower extremity.3
Appellant appealed to the Board.
During the pendency of the prior appeal, appellant submitted an April 30, 2009 magnetic
resonance imaging (MRI) scan of the thoracic spine showing a right paracentral disc herniation
at T8-9, a minute central disc herniation at T9-10, and a small left paracentral herniation at T1011 without mass effect of the spinal cord.4

2

OWCP accepted several of appellant’s claims: OWCP File No. xxxxxx089 for bilateral knee and ankle injuries
and conditions; OWCP File No. xxxxxx273 for contusions of the right shoulder and upper arm, face, scalp, neck,
and head, and headaches; OWCP File No. xxxxxx861 and xxxxxx608 for three abdominal wall hernias and repairs;
OWCP File Nos. xxxxxx055 and xxxxxx922 for bilateral carpal tunnel syndrome and right styloid tenosynovitis. In
November 2009, OWCP combined appellant’s claims under OWCP File Nos. xxxxxx055, xxxxxx273, and
xxxxxx862 under OWCP File No. xxxxxx055.
3

On March 3, 2010 OWCP obtained a second opinion from Dr. Rodrigo M. Ubilluz, a Board-certified
neurologist, regarding whether appellant had any permanent impairment of the upper extremities due to the accepted
injuries and conditions. Dr. Ubilluz found no ratable impairment of the upper extremities according to the sixth
edition of the A.M.A., Guides.
4

Appellant also submitted April 2009 imaging studies of her head, upper extremities, pelvis, hips, and lower
extremities, a February 2, 2010 abdominal study, and February 2010 upper extremity electrodiagnostic studies.
These tests did not address the thoracic spine.

2

By decision and order issued May 21, 2010,5 the Board affirmed a February 3, 2009
OWCP decision granting a schedule award for 10 percent permanent impairment of each lower
extremity.6
Dr. Chmell provided periodic reports from June 4, 2009 through April 29, 2010
diagnosing cervical and lumbar derangement, but did not address the thoracic spine. In a
September 30, 2010 report, he newly diagnosed thoracic scoliosis. Dr. Chmell referred appellant
for lumbar epidural injections to address right lower extremity sciatica and radiculopathy.
In a July 8, 2011 letter, Dr. Chmell asserted that appellant “did injure her thoracic spine
and this continues to bother her.” He contended that unspecified medical records “documented
an injury to the thoracic spine at work.” Dr. Chmell requested that OWCP accept a thoracic
spine condition and authorize treatment. He submitted periodic reports through September 2011
diagnosing thoracic scoliosis.
In a September 27, 2011 letter received on October 3, 2011, appellant requested
reconsideration of the schedule award decision.
By decision dated June 13, 2012, OWCP denied reconsideration as it was untimely filed
within one year of the Board’s May 21, 2010 decision and order, and failed to present clear
evidence of error.
On June 20, 2012 appellant claimed an additional schedule award for lower extremity
impairment related to thoracic disc herniations. OWCP developed the claim as one for
consequential injury. In support of her claim, appellant submitted August 6, 2012 lower
extremity electromyography (EMG) and nerve conduction velocity (NCV) studies showing
bilateral L5 radiculopathy and bilateral polyneuropathies. A May 4, 2013 lumbar MRI scan
showed posterior facet degeneration from L1 to S1.
In a June 7, 2013 letter, appellant requested reconsideration of OWCP’s June 13, 2012
nonmerit decision. By letter dated June 19, 2013 OWCP forwarded that request to the Board.
Appellant called OWCP on July 29, 2013 and disagreed that her claim should have been
forwarded to the Board. OWCP responded by August 14, 2013 letter, noting that appellant’s
only avenue of appeal was to the Board. Appellant thereafter filed an appeal with the Board on
August 28, 2013, docketed as No. 13-1975.
In an August 16, 2013 letter, OWCP advised appellant of the additional evidence needed
to establish her request for an increased schedule award claim, including a report from her
attending physician finding that she had attained maximum medical improvement, and a
complete description and assessment of any impairment utilizing the tables and grading schemes
of the sixth edition of the A.M.A., Guides.

5

Docket No. 09-2007 (issued May 21, 2010).

6

By order issued September 28, 2010, the Board denied appellant’s June 18, 2010 petition for reconsideration,
finding that it did not establish any error of law or fact warranting further consideration.

3

On January 20, 2014 an OWCP medical adviser reviewed the medical record. He
explained that, as there was no documented injury to the thoracic spine, it was likely that the
thoracic disc herniations were due to the aging process.
On April 10, 2014 OWCP obtained a second opinion from Dr. Allan Brecher, a Boardcertified orthopedic surgeon. Dr. Brecher reviewed the medical record and statement of accepted
facts. He opined that appellant had not sustained consequential thoracic disc herniations as there
was no clear work injury to the thoracic spine. Dr. Brecher explained that the thoracic disc
herniations were “more likely than not related to an aging process and there is no compression.”
In a March 20, 2014 letter, Dr. Chmell opined that in addition to the accepted conditions,
appellant sustained lumbar derangement, L5 radiculopathy, cervical derangement, thoracic
derangement, bilateral ankle and foot derangement, and traumatic arthropathy of the lower legs.
He opined that all of these conditions were “medically connected to work injury by direct
cause.”7
By order issued April 7, 2014,8 the Board dismissed appellant’s August 28, 2013 appeal
as there was no final adverse OWCP decision within 180 days of August 28, 2013, the date
appellant filed her appeal with the Board. The Board explained that the June 19, 2013 document
was an informational letter and not a decision.
On June 12, 2014 Dr. Chmell found “muscle spasm and tenderness in the cervical,
thoracic, and lumbosacral areas of the spine.” He diagnosed thoracic scoliosis.
OWCP found a conflict of medical opinion between Dr. Brecher, for the government, and
Dr. Chmell, for appellant, regarding whether appellant sustained consequential thoracic disc
herniations. To resolve the conflict, it selected Dr. Kevin M. Koutsky, a Board-certified
orthopedic surgeon as the independent medical examiner. Dr. Koutsky submitted a July 24,
2014 report reviewing the medical record and statement of accepted facts. He noted that an
April 30, 2009 MRI scan of the thoracic spine showed minimal degenerative changes “including
right paracentral disc protrusion at T8-9, central disc protrusion noted at T9-10, small left
paracentral disc protrusion noted at T10-11.” On examination, Dr. Koutsky noted tenderness to
palpation of the parathoracic region without focal spasm, minimal limitation of thoracic spine
motion, and some decreased sensation below both knees in a stocking distribution consistent
with polyneuropathy. He also noted nonorganic signs indicative of somatization. Dr. Koutsky
diagnosed age-related degenerative changes of the thoracic spine, unrelated to work factors. He
explained that appellant had no permanent impairment related to a thoracic injury or condition.
By decision dated July 28, 2014, OWCP denied appellant’s claim for a consequential
thoracic disc herniations at T8-9, T9-10, and T10-11 as the medical evidence did not support the
causal relationship asserted. It accorded the weight of the medical evidence to Dr. Koutsky.
7

In a May 6, 2014 letter to OWCP, appellant requested a hearing regarding the Board’s April 7, 2014 order. By
decision dated June 12, 2014, OWCP denied her request for hearing as the Branch of Hearings and Review does not
have jurisdiction to review final decisions of the Board.
8

Docket No. 13-1975 (issued April 7, 2014).

4

In an August 20, 2014 letter, appellant requested an oral hearing before an OWCP
hearing representative. She contended that OWCP had not properly developed her claim.
Appellant argued that as OWCP had accepted cervical and lumbar injuries, expanding the claim
to include thoracic disc degeneration was fair and reasonable. At the hearing, held on
February 11, 2015, she alleged that Dr. Koutsky failed to consider the April 2009 thoracic spine
MRI scan. Appellant argued that the employing establishment and OWCP had engaged in a
pattern of obstruction and retaliation against her for reporting alleged sexual harassment at the
employing establishment in 1980. Following the hearing, she submitted her February 28, 2015
statement contending that Dr. Brecher’s report was not well rationalized and, therefore, did not
create a conflict with Dr. Chmell’s opinion. Appellant provided copies of medical evidence
previously of record. She also requested that OWCP subpoena x-rays taken by Dr. Koutsky on
July 9, 2014, asserting that OWCP was seeking to “hide” the x-rays.
In a March 27, 2015 letter, appellant also requested reconsideration from OWCP
regarding the Board’s April 7, 2014 order dismissing a prior appeal. She generally contended
that OWCP had improperly developed her schedule award claim, improperly denied her a
hearing, had engaged in fraud, and did not provide her with all relevant documents. Appellant
also argued that as a schedule award for bilateral knee impairment under File No. xxxxxx089
proved that OWCP had fully or properly considered the evidence in the present claim. She
submitted copies of medical reports previously of record.
By decision dated April 21, 2015, the OWCP hearing representative affirmed OWCP’s
July 28, 2014 decision, finding that the medical evidence had failed to establish a consequential
thoracic spine condition. He also denied appellant’s request for a subpoena finding that the
x-rays were not necessary for resolving the issue.
By decision dated July 1, 2015, OWCP also denied appellant’s March 27, 2015 request
for reconsideration as it did not raise substantive legal questions or include new, relevant
evidence.
LEGAL PRECEDENT -- ISSUE 1
It is an accepted principle of workers’ compensation law that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.9
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, then a subsequent injury, whether an aggravation of the original
injury or a new and distinct injury, is compensable if it is the direct and natural result of a
compensable primary injury.10

9

Albert F. Ranieri, 55 ECAB 598, 602 (2004); A Larson, The Law of Workers’ Compensation § 10.01 (2000).

10

Charles W. Downey, 54 ECAB 421, 422-23 (2003).

5

A claimant bears the burden of proof to establish his claim for a consequential injury. As
part of this burden a claimant must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship.11
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.12 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.13
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a herniated C5-6 disc, lumbar strain, right
rotator cuff tear, bilateral hip sprain/strain, and an aggravation of bilateral hip osteoarthritis.
Appellant underwent an April 30, 2009 MRI scan showing disc herniations at T8-9, T9-10, and
T10-11 without neural effacement. On that basis, she filed a June 20, 2012 claim for
consequential injury.
In support of her claim, appellant submitted reports from Dr. Chmell, an attending Boardcertified orthopedic surgeon. Dr. Chmell diagnosed thoracic scoliosis on September 30, 2010
but did not indicate a cause. He contended in his July 8, 2011 letter that appellant “did injure her
thoracic spine” but did not indicate the date or mechanism of injury. On March 20, 2014
Dr. Chmell again opined that appellant sustained thoracic derangement “medically connected to
work injury by direct cause.” In contrast, on January 20, 2014, an OWCP medical adviser
opined that the thoracic disc herniations were due to aging. Dr. Brecher, a Board-certified
orthopedic surgeon and second opinion physician, also opined that the T8-10 herniations were
due to aging, as there was no history of thoracic injury, and no other apparent cause by history or
examination. Thus, OWCP found a medical conflict between Dr. Brecher and Dr. Chmell.14
Dr. Koutsky, a Board-certified orthopedic surgeon and impartial medical specialist,
explained on July 24, 2014 that the thoracic disc herniations demonstrated by the April 2009
MRI scan were age-related degenerative changes. He noted that the medical record and
statement of accepted facts did not document any occupational injury to the thoracic spine.
Based on Dr. Koutsky’s opinion, OWCP denied the claim for consequential thoracic disc
herniations by decision dated July 28, 2014, which was affirmed by a hearing representative on
April 21, 2015. Where a case is referred to an impartial medical specialist for the purpose of
resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on a
11

Id.

12

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

13

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

14

Section 8123(a) provides that, if there is disagreement between the physician making the examination for the
United States and the physician of the employee, the Secretary shall appoint a third physician who shall make an
examination. 5 U.S.C. § 8123(a).

6

proper factual and medical background, must be given special weight.15 The Board finds that
Dr. Koutsky’s opinion was sufficiently well rationalized to represent the special weight of the
medical evidence.
The Board notes that in an August 20, 2014 letter, appellant offered a mechanism of
causation, asserting that the thoracic disc herniations were related by proximity to accepted
cervical and lumbar injuries. She contended that it was therefore reasonable for OWCP to
expand the claim. However, appellant’s lay opinion is of no probative value as she is not a
physician under FECA.16
As appellant did not submit additional medical evidence supporting that the accepted
injuries caused thoracic disc herniations, she did not meet her burden of proof for expansion of
the claim. The Board finds that OWCP’s April 21, 2015 hearing representative decision is
proper under the law and facts of this case.
On appeal, appellant asserts that the medical record supports that she sustained either a
traumatic or consequential thoracic spine injury or condition. She emphasizes that OWCP
acknowledged a thoracic spine condition because it granted a schedule award for bilateral hip
impairment. As set forth above, the medical evidence does not support that appellant sustained a
thoracic injury or condition causally related to the accepted injuries or other work factors.
Appellant also alleges a pattern of deception, misconduct, and malfeasance by OWCP in the
adjudication of her claim. The Board notes that she has provided no evidence to support these
general accusations.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8126 of FECA provides that the Secretary of Labor, on any matter within his
jurisdiction under this subchapter, may issue subpoenas for and compel the attendance of
witnesses within a radius of 100 miles.17 The implementing regulations provide that a claimant
may request a subpoena, but the decision to grant or deny such a request is within the discretion
of the hearing representative, who may issue subpoenas for the attendance and testimony of
witnesses and for the production of books, records, correspondence, papers, or other relevant
documents. Subpoenas are issued for documents only if they are relevant and cannot be obtained
by other means and for witnesses only where oral testimony is the best way to ascertain the
facts.18 In requesting a subpoena, a claimant must explain why the testimony is relevant to the
issues in the case and why a subpoena is the best method or opportunity to obtain such evidence
15

B.P., Docket No. 08-1457 (issued February 2, 2009).

16

See James A. Long, 40 ECAB 538 (1989); Susan M. Biles, 40 ECAB 420 (1988).

17

5 U.S.C. § 8126(1).

18

20 C.F.R. § 10.619; Gregorio E. Conde, 52 ECAB 410 (2001).

7

because there is no other means by which the testimony could have been obtained.19 Section
10.619(a) of the implementing regulations provide that a claimant may request a subpoena only
as a part of the hearings process and no subpoena will be issued under any other part of the
claims process.
To request a subpoena, the requestor must submit the request in writing and send it to the
hearing representative as early as possible, but no later than 60 days (as evidenced by postmark,
electronic marker or other objective date mark) after the date of the original hearing request.20
The hearing representative retains discretion on whether to issue a subpoena. The function of the
Board on appeal is to determine whether there has been an abuse of discretion.21 Abuse of
discretion is generally shown through proof of manifest error, a clearly unreasonable exercise of
judgment or actions taken which are clearly contrary to logic and probable deduction from
established facts.22
ANALYSIS -- ISSUE 2
In the present case, appellant requested that the OWCP hearing representative issue a
subpoena to obtain July 9, 2014 thoracic spine x-rays obtained by Dr. Koutsky. The hearing
representative denied the request, finding the x-rays were irrelevant to establishing the critical
issue of causal relationship.
As noted above, the hearing representative has discretion with respect to the issuance of
subpoenas. Appellant argued that the x-rays were crucial to establishing causal relationship,
without providing any valid explanation as to why they were necessary. The hearing
representative reasonably determined that the evidence was irrelevant. There was no evidence
presented to support that subpoenas were necessary with respect to the development of the
relevant evidence in this case. The Board finds no abuse of discretion related to the denial of a
subpoena request.23
LEGAL PRECEDENT -- ISSUE 3
To require the office to reopen a case for merit review under section 8128(a) of FECA,24
section 10.606(b)(3) of Title 20 of the Code of Federal Regulations provide that a claimant must:
(1) show OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and

19

Id.

20

20 C.F.R. § 10.619(a)(1).

21

See Gregorio E. Conde, supra note 18.

22

Claudio Vazquez, 52 ECAB 496 (2001).

23

D.O., Docket No. 15-1368 (issued October 22, 2015).

24

5 U.S.C. § 8128(a).

8

pertinent new evidence not previously considered by OWCP.25 Section 10.608(b) provides that
when an application for review of the merits of a claim does not meet at least one of the three
requirements enumerated under section 10.606(b)(3), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.26
In support of a request for reconsideration, an appellant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.27 Appellant need only
submit relevant, pertinent evidence not previously considered by OWCP.28 When reviewing an
OWCP decision denying a merit review, the function of the Board is to determine whether
OWCP properly applied the standards set forth at section 10.606(b)(3) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.29
ANALYSIS -- ISSUE 3
Appellant requested reconsideration from OWCP by March 27, 2015 letter of the Board’s
April 7, 2014 order dismissing her appeal. She submitted evidence and argument regarding
bilateral knee impairments. OWCP denied reconsideration by July 1, 2015 decision, finding that
appellant’s letter and accompanying medical records did not contain new, relevant evidence or
argument.
The Board initially notes that an order of the Board is final as to the subject matter
appealed, and such decisions and orders are not subject to review except by the Board.30 The
Board’s decisions and orders are final upon the expiration of 30 days following issuance of that
decision.31 Thus, appellant has no right to seek OWCP’s review of a Board decision or order.
The Board further finds that OWCP appropriately denied reconsideration to the extent that she
sought review of prior OWCP decisions. Appellant’s March 27, 2015 argument is not relevant
to underlying medical issue. She also submitted evidence previously of record. However,
evidence or argument that repeats or duplicates evidence of record has no evidentiary value and
does not constitute a basis for reopening a case.32 Therefore, they do not comprise a basis for
reopening the case.33

25

20 C.F.R. § 10.606(b)(3).

26

Id. at § 10.608(b). See also D.E., 59 ECAB 438 (2008).

27

Helen E. Tschantz, 39 ECAB 1382 (1988).

28

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

29

Annette Louise, 54 ECAB 783 (2003).

30

20 C.F.R. § 501.6(d).

31

Id.

32

C.N., Docket No. 08-1569 (issued December 9, 2008).

33

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

9

A claimant may be entitled to a merit review by submitting pertinent new and relevant
evidence or argument. Appellant did not do so in this case. She also did not show that OWCP
erroneously applied or interpreted a point of law. Therefore, pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish consequential
T8-9, T9-10, and T10-11 disc herniations in the performance of duty The Board further finds
that the OWCP hearing representative properly denied appellant’s request for subpoena. The
Board further finds that OWCP properly denied reconsideration of the merits of appellant’s
claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 1 and April 21, 2015 are affirmed.
Issued: February 10, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

